          Case 1:21-cr-00179-NONE-SKO Document 13 Filed 08/10/21 Page 1 of 4

 1 PHILLIP A. TALBERT
   United States Attorney
 2 KATHERINE E. SCHUH
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5 Attorneys for Plaintiff
   United States of America
 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                          CASE NO. 1:21-CR-00179-NONE-SKO

10          Plaintiff,                                  STIPULATION TO CONTINUE

11                          v.

12   CARLOS EFRAIN PEREZ

13          Defendant.

14

15          This case is set for an in-person arraignment on August 12, 2021 at 2:00 p.m. before the

16 Honorable Stanley A. Boone. The parties stipulate to continue the matter to August 27, 2021 before the

17 Honorable Barbara A. McAuliffe for the reasons set forth below.

18          On March 17, 2020, this Court issued General Order 611, which suspends all jury trials in the

19 Eastern District of California scheduled to commence before May 1, 2020. This General Order was

20 entered to address public health concerns related to COVID-19.

21          Although the General Order addresses the district-wide health concern, the Supreme Court has

22 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

23 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

24 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

25 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

26 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
27 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

28 or in writing”).

                                                        1
30
           Case 1:21-cr-00179-NONE-SKO Document 13 Filed 08/10/21 Page 2 of 4

 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 3 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 4 justice served by taking such action outweigh the best interest of the public and the defendant in a

 5 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 6 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 7 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 8 a speedy trial.” Id.

 9          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

11 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

12 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

13 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

14 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

15 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

16 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

17 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

21 for the hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

22 continuance must be “specifically limited in time”).

23                                                 STIPULATION

24          Plaintiff, United States of America, by and through its counsel of record, the United States

25 Attorney for the Eastern District of California and the defendant, CARLOS EFRAIN PEREZ, by and

26 through his counsel, hereby agree and stipulate to continue this matter until August 27, 2021.
27          The defendant also agrees to exclude for this period of time any time limits applicable under 18

28 U.S.C. § 3161. The parties agree that the continuance represents the reasonable time necessary for

                                                           2
30
          Case 1:21-cr-00179-NONE-SKO Document 13 Filed 08/10/21 Page 3 of 4

 1 effective preparation of counsel. 18 U.S.C. § 3161(h)(7)(A)-(B)(iv). In support thereof, the parties

 2 stipulate that:

 3          1. This matter is set for an in person arraignment on August 12, 2021.

 4          2. The government has provided the defendants with discovery that includes investigative

 5             reports, photographs, and video files. The defense is continuing to review those documents.

 6             The defense also requires additional time to conduct investigation, and to discuss potential

 7             resolution of the case with the government.

 8          3. Due to the COVID-19 pandemic public health restrictions, as well as restrictions at Fresno

 9             County Jail, defense counsel have had limited access to his clients, and require additional

10             time to discuss case matters with his client.

11          4. Therefore, the parties agree that a continuance until August 27, 2021, is warranted.

12          5. The parties stipulate that the period of time from August 12, 2021, through August 27, 2021,

13             is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv)

14             because it results from a continuance granted by the Court at defendants’ request on the basis

15             of the Court’s finding that the ends of justice served by taking such action outweigh the best

16             interest of the public and the defendant in a speedy trial.

17          IT IS SO STIPULATED.

18
      Dated: August 3, 2021                                    PHILLIP A. TALBERT
19                                                             United States Attorney
20
                                                      By: /s/ KATHERINE E. SCHUH
21                                                        KATHERINE E. SCHUH
22                                                        Assistant United States Attorney

23
     Dated: August 3, 2021                                /s/ DOUGLAS BEEVERS____
24                                                        Attorney for Defendant
                                                          CARLOS EFRAIN PEREZ
25

26
27

28

                                                         3
30
          Case 1:21-cr-00179-NONE-SKO Document 13 Filed 08/10/21 Page 4 of 4

 1                                                  ORDER

 2          IT IS ORDERED that the August 12, 2021 arraignment in this matter is continued to August 27,

 3 2021 before the Honorable Judge Barbara A. McAuliffe. The hearing will be held at the Fresno

 4 Courthouse with all parties appearing in person.

 5          IT IS FURTHER ORDERED THAT the period of time from August 12, 2021, through August

 6 27, 2021, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A), 3161(h)(7)(B)(i) and (iv),

 7 because it results from a continuance granted by the Court at defendants’ request on the basis of the

 8 Court’s finding that the ends of justice served by taking such action outweigh the best interest of the

 9 public and the defendants in a speedy trial.

10
     IT IS SO ORDERED.
11

12 Dated:      August 10, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                         4
30
